Citation Nr: 1037209	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-21 055	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES


1. Entitlement to an initial rating higher than 10 percent for 
residuals of a low back injury with degenerative disc disease 
before February 25, 2010, and an initial rating higher than 20 
percent from February 25, 2010.

2. Entitlement to an initial rating higher than 10 percent for 
residuals of a left shoulder injury with arthritis before 
February 25, 2010, and an initial rating higher than 20 percent 
from February 25, 2010.

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 2001 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in July 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In September 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing is in 
the Veteran's file.  

In November 2009, the Board remanded the claims for further 
development.  

While on appeal, in a rating decision in June 2010, the RO 
increased the initial rating to 20 percent for residuals of a low 
back injury with degenerative disc disease, effective February 
25, 2010; and increased the initial rating to 20 percent for 
residuals of a left shoulder injury with arthritis, effective 
February 25, 2010.








FINDING OF FACT

On July 6, 2010, prior to the promulgation of a decision in the 
appeal, the Veteran notified the Board that he was withdrawing 
the claims for higher initial ratings for residuals of a low back 
injury with degenerative disc disease and for higher initial 
ratings for residuals of a left shoulder injury with arthritis, 
and the claim of service connection for a left knee disability.  


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have 
been met on the claims for initial higher ratings for residuals 
of a low back injury with degenerative disc disease and for 
residuals of a left shoulder injury with arthritis, and the claim 
of service connection for a left knee disability.  38 U.S.C.A. § 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or 
by the authorized representative.  38 C.F.R. § 20.204.  

In this case, in July 2010, the Veteran withdrew from his appeal 
the claims for an initial rating higher than 10 percent for 
residuals of a low back injury with degenerative disc disease 
before February 25, 2010, and an initial rating higher than 20 
percent from February 25, 2010; an initial rating higher than 10 
percent for residuals of a left shoulder injury with arthritis 
before February 25, 2010, and an initial rating higher than 20 
percent from February 25, 2010; and the claim of service 
connection for a left knee disability.  

As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review the claims.


ORDER

The appeal is dismissed for the claims for an initial rating 
higher than 10 percent for residuals of a low back injury with 
degenerative disc disease before February 25, 2010, and an 
initial rating higher than 20 percent from February 25, 2010; an 
initial rating higher than 10 percent for residuals of a left 
shoulder injury with arthritis before February 25, 2010, and an 
initial rating higher than 20 percent from February 25, 2010; and 
the claim of service connection for a left knee disability.  



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


